Exhibit 10.2

AMENDMENT TO EXECUTIVE SERVICE AGREEMENT

This Amendment is made on April 13, 2007 to the Executive Service Agreement,
dated October 1, 2005 (“Agreement”) and agreed to be effective from 31 December
2006.

Between

 

(1) Blockbuster Entertainment Limited (“Blockbuster”), a company incorporated in
England and Wales under registration number 2111417, the registered office of
which is Harefield Place, The Drive, Uxbridge, Middlesex, UB10 8AQ, a subsidiary
of Blockbuster Inc.; and

 

(2) Christopher Wyatt (“you”).

Paragraph 18 of the Agreement provides that the Agreement may be changed only by
a writing signed by both parties. Blockbuster and you now desire to amend
Paragraph 9(b) of the Agreement. As used in this Amendment, terms that begin
with an initial capital letter have the same meanings as such terms have in the
Agreement unless a contrary meaning is specified in this Amendment.

Blockbuster and you agree to vary the terms of the Agreement with effect from
31 December 2006, as set out below:

 

1. The following is substituted for Paragraph 9(b)(ii) of the Agreement:

(ii) If Blockbuster terminates your Employment under Paragraph 9(b) and
conditioned on you entering into a valid waiver of claims (a “Compromise
Agreement”) against Blockbuster and its affiliated companies in a form
satisfactory to Blockbuster then Blockbuster will make a lump sum payment to you
of GBP512,840 payable in July of 2007 at the end of the six (6) month notice
period.

 

2. Sub-clauses 9(b)(ii)(1) and (2)(A),(B) and (iii) in the Agreement are
deleted.

 

3. In all other respects, the Agreement remains unchanged and in full force and
effect.

This Deed may be executed in any number of counterparts.

 



--------------------------------------------------------------------------------

Amendment to Executive Service Agreement – Page 2

EXECUTED as a Deed by:

 

Blockbuster Entertainment Limited     BLOCKBUSTER INC. Director     /s/ Nicholas
P. Shepherd     By:   /s/ Nicholas P. Shepherd Date:   April 13, 2007     Date:
  April 13, 2007

 

Blockbuster Entertainment Limited     Director     /s/ Thomas Kurrikoff      
Date:   April 13, 2007      

 

SIGNED as a Deed and DELIVERED     By:   /s/ Christopher Wyatt       Christopher
Wyatt      

Date:   April 13, 2007      

 

In the presence of:       Witness signature:   /s/ Melanie Smith      

 

Date:   April 13, 2007      

 

Address:   Morgan Russell, Esher, Surrey                 

 

Occupation:   Solicitor      